Title: From George Washington to Colonel Thomas Clark, 21 December 1778
From: Washington, George
To: Clark, Thomas


  
    [Middlebrook, N.J., 21 December 1778]
  
  You are, agreeable to my orders of the 4th instant, to take post this Winter with the Brigade under your command at Paramus. You are to quarter the Men in as compact a manner as possible both for the preservation of discipline and the conveniency of drawing your force  
    
    
    
    speedily together in case of an Alarm. Your position is intended to effect three purposes—to cover the communication to King’s Ferry—to afford countenance and protection to the well affected inhabitants of Bergen County and to be within supporting distance of the Posts in the Highlands—The more effectually to secure the communication to King’s Ferry you are constantly to keep a Captain and fifty Men at Kakiate which is the junction of several Roads leading to the North River and a place much infested by the Banditti of the Country—The Officer is therefore to see that his Men are in their quarters at Night and their Arms always within their reach—A succession of small scouting parties down towards Bergen and along the North River will be preferable in my opinion to stationary pickets, as they will not be liable to surprise and will be more likely to fall in with marauders from the enemy and with those of the inhabitants who make a practice of supplying the Enemy with provision. They will moreover, if they do their duty, prevent you from any danger by surprise—But this I leave to your own Judgment.
You are to pay particular attention to that part of my instructions of the 4th in which you are directed not to permit any inhabitant of the States of Jersey or New York to go within the Enemy’s lines without they obtain a licence specified under the hand of their respective Governors.
The third object, that of supporting the posts in the Highlands is the most material and what you are, next to your own preservation principally to attend to. Should you receive information that the Enemy are moving up the North River in force, you are instantly to send Advice to Genl Mcdougal, and fall back with the Troops to sufferans at the entrance of the Clove giving him information of your remvl and acting afterwards agreeable to his directions. You will in such case send your Baggage to Pompton for its security.
As the establishment of good order and discipline will depend much upon a proper number of Officers remaining with the Men, you are in granting Furloughs to observe the following Rule as near as circumstances will permit Two Feild Officers to remain with a Regiment except in particular cases, and two Commissiond Officers to remain with a Company except in like cases.
You will cause the Brigade Inspector to put in practice the Maneuvres and Discipline introduced the last Campaign as often as the state of the Weather will admit: And you are above all things to attend to the Behaviour of the Troops and punish severely marauding or any kind of insult or damage to the persons or properties of the Inhabitants. Given at Middle Brook this 21st day of Decemr 1778.
 